Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 1 of 18 PageID #: 781




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


ONEMD-LOUISVILLE PLLC, LLC,                                                        PLAINTIFF

vs.                                                  CIVIL ACTION NO. 3:19-CV-468-CRS

DIGITAL MED, LLC,                                                              DEFENDANTS
d/b/a 1MD,


                                 MEMORANDUM OPINION

       This matter is before the Court on Defendant’s motion to set aside an entry of default, DN

24, Plaintiff’s motion for default judgment, DN 11, and Defendant’s motion for extension of time

to respond to Plaintiff’s motion for default judgment, DN 20. These matters are now ripe for

adjudication. For the following reasons, Defendant’s motion to set aside entry of default shall be

granted, Plaintiff’s motion for default judgment shall be denied as moot, Defendant’s motion for

extension of time shall be denied as moot, and Defendant shall be ordered to reimburse Plaintiff

for attorney’s fees and costs directly related to its motions for entry of default and default

judgment.

                                         I. Background

       Plaintiff OneMD-Louisville PLLC, LLC (“Plaintiff” or “OneMD”) is a Kentucky limited

liability corporation that “provides personalized medical and health related services, including

annual physical examinations, short and long term health plan consultations, and a variety of other

related services.” DN 1 at 1. Plaintiff registered federal trademarks No. 3,057,605 for “ONEMD”

and No. 3,057,606 for             (hereinafter “One1MD”) on February 7, 2006. DN 1-2 at 2–3.

Plaintiff has used these marks since August 2002. Id.
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 2 of 18 PageID #: 782




       Defendant Digital Med, LLC (“Defendant” or “Digital Med”) is a California limited

liability corporation that sells health supplements and provides “access to the latest research, news,

nutrition, and fitness” through the internet. DN 1-3 at 3. Defendant alleges it began marketing its

products and services under the             mark in 2014. DN 24 at 25. According to California

Secretary of State records, Defendant formed Digital Med LLC on August 18, 2015. DN 1-5 at 2.

On August 21, 2015, Defendant filed a U.S. trademark application for 1MD under Serial Number

86,732,789. DN 24-1 at 5. On December 9, 2015, the United States Patent and Trademark Office

(“USPTO”) issued an office action refusing registration of the mark citing OneMD’s trademark

registration No. 3,057,606 for One1MD. Id. On February 16, 2018, Digital Med filed a trademark

application for its stylized mark,         , under Serial No. 87,801,403. Id. On June 6, 2018, the

USPTO issued an office action refusing registration of the mark citing OneMD’s trademark

registration No. 3,057,606 for One1MD. Id. Defendant submitted a response, but the examiner did

not withdraw the refusal. Id. On March 19, 2019, Defendant filed a trademark application for the

mark “1MD NUTRITION” under Serial Number 88,347,270. DN 1 at 4. On, June 5, 2019, the

USPTO preliminarily refused registration citing OneMD’s trademark registration No. 3,057,606

for One1MD. The USPTO website indicates this application was abandoned as of December 6,

2019 “because the applicant failed to respond or filed a late response to an Office action.”

http://tsdr.uspto.gov (accessed May 4, 2020).

       On June 27, 2019, Plaintiff filed the instant action against Defendant alleging trademark

infringement under 15 U.S.C. § 1114 (Count I), unfair competition under 15 U.S.C. § 1115 (Count

II), common law unfair competition (Count III), and common law trademark infringement (Count

IV). DN 1 at 6–9. Plaintiff seeks to permanently enjoin Defendant from using the 1MD mark, an

accounting of Defendant’s profit to determine actual damages suffered by OneMD, damages to be


                                                  2
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 3 of 18 PageID #: 783




proven at a jury trial, punitive and exemplary damages, treble damages for willful violation of the

Lanham Act, and attorneys’ fees and costs for willful violation of the Lanham Act. DN 1 at 6–11.

Counsel for Plaintiff submitted a sworn statement that “On July 1, 2019, Digital Med was duly

served with the Summons and Complaint in this action via certified mail.” DN 7-1 at 1. On August

6, 2019, Plaintiff also served the Office of the Secretary of State in Kentucky with a summons for

the instant suit. DN 6 at 1. The captioned defendant on the summons was REGISTERED

AGENTS, INC. (“Registered Agents”)—Digital Med’s registered agent in California.1 DN 25 at

5. The Office of the Secretary of State in Kentucky served Registered Agents by sending a copy

of the summons via certified mail, return receipt requested, on August 6, 2019. DN 6 at 1.

Registered Agents received the summons on August 9, 2019. Id.

         On September 26, 2019, Plaintiff moved for an entry of default against Defendant pursuant

to Rule 55(a) of the Federal Rules of Civil Procedure. DN 7. On October 22, 2019, the Clerk

entered default against Defendant. DN 9. On February 5, 2020, Plaintiff moved the Court for

default judgment against Defendant. DN 11. On March 4, 2020, more than eight months after

Plaintiff filed its complaint, Defendant filed its first motions in the action—a notice of appearance,

DN 18, and a motion for extension of time to file a response to Plaintiff’s motion for default

judgment, DN 20. On March 24, 2020, Defendant filed a consolidated motion that included (1) a

motion to set aside entry of default, (2) a response to Plaintiff’s motion for default judgment, and

(3) a reply in support of Defendant’s motion to extend. DN 24. The Court will address each motion.




1
 Defendant argues that service was deficient because Registered Agents was Defendant’s agent in California, not
Kentucky, and because the captioned defendant on the paperwork served upon Registered Agents listed Registered
Agents as the “defendant.” Defendant does not dispute that it received actual notice of the suit from Registered Agents,
nor does it dispute that Registered Agents was its registered agent at the time of the suit. Defendant’s arguments are
without merit. The Court finds that service was “directed to the defendant” in accordance with Fed. R. Civ. P.
4(a)(1)(B) and that Defendant was properly served.

                                                           3
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 4 of 18 PageID #: 784




                                             III. Discussion

A. Entry of Default

        Having reviewed the record in its entirety, the Court finds that there is good cause for

setting aside the entry of default. “Judgment by default is a drastic step which should be resorted

to only in the most extreme cases,” United Coin Meter Co., Inc. v. Seaboard Coastline RR., 705

F.2d 839, 845 (6th Cir. 1983), and Sixth Circuit courts favor “trials on the merits.” Shepard Claim

Service, Inc. v. William Darrah & Assocs., 796 F.2d 190, 192 (6th Cir. 1986). Trial courts “may

set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). Under this good cause standard,

“the district court enjoys considerable latitude to grant a defendant relief from a default entry.”

SEC v. Merklinger, 489 Fed. App'x 937, 939 (6th Cir. 2012) (quoting Waifersong, Ltd. v. Classic

Music Vending, 976 F.2d 290, 292 (6th Cir. 1992)). Three factors determine the outcome of such

a motion to set aside an entry of default: (1) whether “the plaintiff will be prejudiced,” (2) whether

the defendant has a “meritorious defense,” and (3) whether “culpable conduct of the defendant led

to the default.” Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 192 (6th

Cir. 1986). These factors favor setting aside the entry of default.

        1. Prejudice

        Setting aside the entry of default will not prejudice Plaintiff. “Mere delay in satisfying a

plaintiff's claim, if it should succeed at trial, is not sufficient prejudice to require denial of a motion

to set aside a default judgment.” United Coin Meter Co., Inc v. Seaboard Coastline RR., 705 F.2d

839, 845 (6th Cir. 1983). Plaintiff argues that “not only would setting aside the default judgment

delay this lawsuit, but Digital Med’s continued infringement of OneMD’s trademark rights is

highly prejudicial and would continue if the default judgment was set aside.” DN 25 at 13.

Plaintiff’s argument is simply another way of stating that setting aside the entry of default would



                                                    4
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 5 of 18 PageID #: 785




delay the injunction it seeks or, in other words, “would cause a “[m]ere delay in satisfying” its

claim. Plaintiff’s argument is therefore insufficient to demonstrate prejudice.

        2. Meritorious Defense

        Digital Med’s defense is meritorious. To assert a meritorious defense, Digital Med does

not have to demonstrate a likelihood of success, “but simply must state a defense that is ‘good at

law.’” Elite Labor Servs. v. Pcijvky, Inc., No. 1:17-CV-00056-GNS, 2018 U.S. Dist. LEXIS 28588,

at *4 (W.D. Ky. Feb. 22, 2018) (citing S. Elec. Health Fund v. Bedrock Servs., 146 F. App'x 772,

777 (6th Cir. 2005)). “The key to this inquiry focuses on ‘the determination of whether there is

some possibility that the outcome of the suit after a full trial will be contrary to the result achieved

by the default.’” Id. (quoting S. Elec. Health Fund, 146 F. App'x at 777). The test for whether

Digital Med has a meritorious defense is, therefore, “not whether the defendant will win at trial,

but rather whether the facts alleged by the defendant would constitute a meritorious defense if

true.” In re Park Nursing Ctr., Inc., 766 F.2d 261, 264 (6th Cir. 1985).

        Defendant alleges it has a meritorious defense against Plaintiff’s trademark infringement

suit because Plaintiff’s trademarks are weak and “should be afforded a narrow scope of protection

covering only the OneMD Services.” DN 24 at 14. According to Digital Med, because Plaintiff’s

trademark protections are limited only to the scope of providing concierge medical services, its

trademark infringement claims would “not encompass the sale of nutritional supplements

purchased over the Internet through Digital Med’s website …and the 1MD store on Amazon.” Id.

In short, Defendant argues there is no likelihood of confusion (and thus no infringement) because

“[c]onsumers are simply not likely to believe that Digital Med’s branded nutritional supplements

come from the Plaintiff or are in some way authorized or associated with Plaintiff and its medical

services under the mark.” Id.



                                                   5
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 6 of 18 PageID #: 786




       The Sixth Circuit uses an eight-factor test to evaluate whether there is a likelihood of

confusion when two parties use the similar marks: (1) strength of the plaintiff’s mark; (2)

relatedness of the goods; (3) similarity of the marks; (4) evidence of actual confusion; (5)

marketing channels used; (6) likely degree of purchaser care; (7) defendant’s intent in selecting

the mark; and (8) likelihood of expansion of the product lines. Frisch’s Restaurants, Inc. v. Elby’s

Big Boy of Steubenville, Inc., 670 F.2d 642, 648 (6th Cir. 1982). The Court finds Plaintiff’s

arguments are based on good law, and Plaintiff demonstrates a meritorious defense.

               a. Strength of Plaintiff’s Mark

        Defendant presents a meritorious defense by questioning the strength of Plaintiff’s mark.

The strength factor concerns both the mark's “conceptual strength,” or its inherent distinctiveness,

and its “commercial strength,” or its recognition in the market. Maker's Mark Distillery, Inc. v.

Diageo N. Am., 679 F.3d 410, 419 (6th Cir. 2012) (citing 2 J. Thomas McCarthy, McCarthy on

Trademarks and Unfair Competition § 11.83 (4th ed.)).

                       1. Conceptual Strength

       Conceptual strength is a measure of a mark’s distinctiveness: whether it is generic,

descriptive, or inherently distinctive. Progressive Distribution Servs., Inc. v. United Parcel Serv.,

Inc., 856 F.3d 416, 428 (6th Cir. 2017). Descriptive marks “specifically describe[] a characteristic

or ingredient of an article.” Park 'N Fly, Inc. v. Dollar Park & Fly, Inc., 718 F.2d 327, 329 (9th

Cir. 1983). “A descriptive mark, by itself, is not protectable” and can only become protectable “by

acquiring a secondary meaning, i.e., becoming distinctive of the applicant's goods, become a valid

trademark.” Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723, 730 (6th Cir. 2012) (internal

quotation marks and ellipses omitted).




                                                 6
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 7 of 18 PageID #: 787




        Defendant argues “Plaintiff’s OneMD mark is descriptive of the nature or characteristics

of the services provided under the mark, namely, having a single concierge doctor who has the

expertise to treat a patient.” DN 24 at 17. Defendant bolsters this argument by citing the manner

in which OneMD describes its own services: “[t]he concept of OneMD, though unique, is simple.

You have one doctor who has the time and expertise to focus on your personal health

requirements.” DN 24 at 13. As Defendant’s arguments regarding the conceptual strength of

Plaintiff’s marks are based in good law, Defendant demonstrates a meritorious defense.

                        2. Commercial Strength

        “A mark's commercial strength depends on public recognition, or the extent to which

people associate the mark with the product it announces.” Progressive Distribution Servs. v. UPS,

Inc., 856 F.3d 416, 430 (6th Cir. 2017) (citing Maker's Mark, 679 F.3d at 419). The Sixth Circuit

has recognized that even a mark that is “inherently distinctive” may not be “especially strong if it

fails to attain broad public recognition.” Maker's Mark, 679 F.3d at 419 (citing Therma-Scan, Inc.

v. Thermoscan, Inc., 295 F.3d 623, 631–32 (6th Cir. 2002)). “Survey evidence is the most

persuasive evidence of commercial recognition.” Id. A mark’s commercial strength may be further

weakened by third-party use. See Homeowners Grp., Inc. v. Home Mktg. Specialists, 931 F.2d

1100, 1108 (6th Cir. 1991) (holding that evidence of third-party use of marks consisting of or

containing the same initials used in plaintiff's mark should have been considered in assessing the

strength of plaintiff's mark).

        Defendant argues Plaintiff’s mark is commercially weak because Plaintiff provides no

evidence of “sales success, the number of patients that it has treated…, the expenditures made on

advertising and promotion, unsolicited media coverage, industry awards received, the number of

online favorable reviews or other such circumstantial evidence.” DN 24 at 18. Defendant



                                                 7
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 8 of 18 PageID #: 788




concludes “it is unlikely Plaintiff will be able to demonstrate that its [One1MD] mark has achieved

secondary meaning nationally such that consumers except in Louisville and its environs would be

exposed to Plaintiff’s mark. Therefore, Plaintiff’s mark is commercially weak and entitled to only

a narrow scope of protection.” Id. Defendant also provides a comprehensive trademark search to

support its position that the strength of Plaintiff's mark is reduced by third-party use of similar

marks. DN 24-8. Defendant has identified various third parties who, like Plaintiff, market medical

and other related products and services under a name incorporating “MD” or “ONE” or a variation

thereof. Id. Defendant asserts this third party use of similar marks in related industries

demonstrates “Plaintiff’s mark is conceptually weak and entitled to a narrow scope of protection.”

DN 24 at 18.

       Plaintiff responds that “federally registered trademarks entitle OneMD to a presumption of

exclusive rights to use its trademarks nationwide and their incontestability status also prevent

OneMD’s trademarks from being challenged on the basis of descriptiveness.” DN 25 at 15. As

Plaintiff’s marks have been registered since 2006, its marks are presumptively strong. See Wynn

Oil Co. v. Thomas, 839 F.2d 1183, 1187 (6th Cir. 1988) (“once a mark has been registered for five

years, the mark must be considered strong and worthy of full protection.”). However, this

presumption is rebuttable. Therma-Scan, 295 F.3d at 632. (finding that even though a mark was

registered and incontestable, it was “descriptive” for purposes of analysis of the likelihood of

confusion and was, therefore, “not an especially strong mark.”). For the purposes of demonstrating

a meritorious defense, Defendant has rebutted this presumption.

               b. Relatedness of the Parties’ Goods and Services

       Three categories guide the court’s evaluation of the relatedness factor: (1) “if the parties

compete directly, confusion is likely if the marks are sufficiently similar;” (2) “if the goods and



                                                8
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 9 of 18 PageID #: 789




services are somewhat related, but not competitive, then the likelihood of confusion will turn on

other factors;” and (3) if the products are unrelated, confusion is highly unlikely.” Kellogg Co. v.

Toucan Golf, Inc., 337 F.3d 616, 624 (6th Cir. 2003). Where the goods and services provided by

parties using similar marks are “unrelated, confusion is highly unlikely.” Kellogg Co. v. Toucan

Golf, Inc., 337 F.3d 616, 624 (6th Cir. 2003) (citation omitted).

        Defendant presents a good law defense that the marks in question fall into the second or

third categories. Defendant argues that its use of 1MD marks is unlikely to confuse consumers

because the parties do not sell competitive products or services:

        Digital Med formulates, manufactures, promotes and sells over the Internet through
        its website located at <1md.org> and its store on Amazon a line of nutritional
        supplements. Ex. A ¶ 8. To help educate consumers about various health issues for
        which supplements may be useful, it provides free guides online. These guides do
        not offer medical advice. They provide general health information and offer healthy
        recipes. To be sure, the medical services provided by OneMD and the nutritional
        supplements sold by Digital Med are not directly competitive. They would not even
        be broadly considered to belong to the same industry. Given the disparate nature of
        the parties’ goods and services, confusion is unlikely.

DN 24 at 18–19. Plaintiff responds that “since it is common practice for medical services to be

offered by the same companies that offer health supplements, Digital Med’s products are related

to OneMD’s services.” DN 25 at 16.

        While health supplements and medical services are certainly “related” in a general sense,

relatedness at such a high level of generality does not necessarily mean consumers will confuse

the parties. See Homeowners, 931 F.2d at 1109 (acknowledging that coexistence in a broad

industry does not render services “related”). When viewing the parties’ activities at a more granular

level, Defendant makes a good law argument that the parties currently operate in distinct

industries. As such, the Court finds that Defendant has demonstrated a meritorious defense based

on this factor.



                                                 9
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 10 of 18 PageID #: 790




                c. Similarity of the Marks

        “Similarity of marks is a factor of considerable weight.” Daddy's Junky Music Stores, 109

F.3d at 283. The Sixth Circuit has “endorsed the 'anti-dissection rule,' which serves to remind

courts not to focus only on the prominent features of the mark, or only on those features that are

prominent for purposes of the litigation, but on the mark in its totality.” Jet, Inc. v. Sewage Aeration

Systems, 165 F.3d 419, 423 (6th Cir. 1999) (citing Little Caesar Enterprises, Inc. v. Pizza Caesar,

Inc., 834 F.2d 568, 571-72 (6th Cir. 1987) (holding “Pizza Caesar USA” and “Little Caesars” to

be dissimilar despite both prominently featuring “Caesar”)).

        To support its position that the disputed marks are dissimilar, Plaintiff cites the Sixth

Circuit’s opinion in AutoZone, Inc. v. Tandy Corp. In AutoZone, the court stated “[t]he

AUTOZONE and POWERZONE marks have some visual and linguistic similarities, but

ultimately their differences outnumber their similarities such that the likelihood of confusion is

small.” AutoZone, Inc. v. Tandy Corp., 373 F.3d 786, 795–96 (6th Cir. 2004). Defendant argues

that the balance of differences between Digital Med and OneMD’s marks similarly outweigh the

similarities, pointing out that “[w]hile the parties’ marks sound the same when spoken, their

appearance is dramatically different, and in the context of their specific goods and services, they

have different meanings.” DN 24 at 20. Specifically, Defendant enumerates a laundry list of

differences, including font, color, the case of font used, and the use of the Caduceus symbol. Id. at

20–21. While the Court makes no ruling as to the likelihood of success in future proceedings, the

Court finds that Defendant presents a meritorious defense based in good law.

                d. Evidence of Actual Confusion

        “Nothing shows the likelihood of confusion more than the fact of actual confusion.”

Groeneveld Transp., 730 F.3d at 517. Despite “actively using the [1MD] mark since August 2015”



                                                  10
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 11 of 18 PageID #: 791




and selling “tens of millions of dollars to over 350,000 customers,” Digital Med states “it is not

aware of a single instance of actual confusion.” DN 4 at 21. In its complaint, Plaintiff states that

“[u]pon information and belief, Defendant’s actions have caused actual confusion,” but provides

no further specificity or affidavits to demonstrate actual confusion in the marketplace. DN 1 at 5.

Based on the record before it, the Court finds that Defendant has demonstrated a meritorious

defense based on the lack of actual confusion in the marketplace.

               e. Marketing Channels Used

       In Homeowners, the Sixth Circuit described “marketing channels” as follows:

       This factor, also termed “channels of trade” by some courts, consists of
       considerations of how and to whom the respective goods or services of the parties
       are sold. This factor is very significant in illuminating what actually happens in the
       marketplace and, where other factors are not particularly probative, is of special
       importance. Obviously, dissimilarities between the predominant customers of a
       plaintiff's and defendant's goods or services lessens the possibility of confusion,
       mistake, or deception. Likewise if the services of one party are sold through
       different marketing media in a different marketing context than those of another
       seller, the likelihood that either group of buyers will be confused by similar service
       marks is much lower than if both parties sell their services through the same
       channels of trade.

       Homeowners Grp., Inc, 931 F.2d at 1110.

       Defendant argues its marketing channels do not overlap with Plaintiff’s, stating “Plaintiff’s

target consumers are individuals residing or working in the Louisville, Kentucky area seeking

concierge medical care” while “Digital Med’s supplements are sold online...not…in doctor’s

offices or in bricks and mortar retail locations.” DN 24 at 23. Plaintiff responds that because its

“trademark registrations contain no limitations on the sales channels that it markets to or who

consumers of its services would be…the services offered under OneMD’s trademarks are

presumed to travel on all normal channels of trade and to all classes of customers nationwide.” DN

25 at 18 (citing Levi Strauss & Co. v. Abercrombie & Fitch Trading Co., 719 F.3d 1367, 1373

(Fed. Cir. 2013).
                                                11
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 12 of 18 PageID #: 792




       While Plaintiff’s services are presumed to travel on all normal channels of trade for the

purposes of trademark registration, the purpose of the Frisch analysis is to determine “what

actually happens in the marketplace,” not what may happen based on hypotheticals or

presumptions. Homeowners Grp., Inc., 931 F.2d at 1110. Accordingly, the Court finds that

Defendant has presented a meritorious defense based on this factor.

               f. Likely Degree of Purchaser Care

       In analyzing the likely degree of purchaser care, “the standard used by the courts is the

typical buyer exercising ordinary caution.” Daddy's Junky Music Stores, 109 F.3d at 285

(quotation omitted). “A higher degree of care, in contrast, is appropriate where the buyer in

question has a particular expertise or sophistication, or is making an expensive or unusual

purchase. Therma-Scan, 295 F.3d at 638) (citing Homeowners Group, 931 F.2d at 1111).

       Defendant argues this factor favors a low likelihood of confusion because the selection of

a doctor is “a very personal decision that typically entails research and the consideration of

recommendations from friends and family” and that “[similarly] the purchase of nutritional

supplements is a very personal decision” because consumers “do not view them to be fungible

goods or a commodity product for which they would freely substituting one brand for another.”

DN 24-1 at 5. Plaintiff responds that “when there is a high degree of similarity between the

trademarks, like there is here, ‘the significance of the likely degree of purchaser care for

determining whether a likelihood of confusion exists decreases considerably.’” DN 25 at 18 (citing

Therma-Scan, Inc., 295 F.3d at 638). Plaintiff also cites Daddy's Junky Music Stores for its holding

that “confusingly similar marks may lead a purchaser who is extremely careful and knowledgeable

about the instrument that he is buying to assume nonetheless that the seller is affiliated with or

identical to the other party.” Daddy's Junky Music Stores, 109 F.3d at 286.



                                                12
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 13 of 18 PageID #: 793




       Both parties present compelling arguments as to why consumers of their respective

products or services would exercise a greater or lesser degree of care and how the similarities and

differences may increase or decrease the likelihood of confusion. While a conclusive finding of

likelihood of confusion may require discovery, for the purposes of the instant motion, the Court

finds that Defendant demonstrates a meritorious defense.

               g. Defendant’s Intent in Selecting the Mark

        “If a party chooses a mark with the intent of causing confusion, that fact alone may be

sufficient to justify an inference of confusing similarity.” Homeowners Group, 931 F.2d at 1111.

“Intent is relevant because purposeful copying indicates that the alleged infringer, who has at least

as much knowledge as the trier of fact regarding the likelihood of confusion, believes that his

copying may divert some business from the senior user.” Daddy's Junky Music Stores, 109 F.3d at

286 (citing Little Caesar Enters. v. Pizza Caesar, Inc., 834 F.2d 568, 572 (6th Cir. 1987).

Concerning how to establish that one party intended to cause confusion, the Sixth Circuit stated:

        “Proof of intent to appropriate another's property may be comparable to an
       expression of opinion by an expert witness; a defendant who purposely chooses a
       particular mark because it is similar to that of a senior user is saying, in effect, that
       he thinks there is at least a possibility that he can divert some business from the
       senior user -- and the defendant ought to know at least as much about the likelihood
       of confusion as the trier of fact.”

Little Caesar Enters, 834 F.2d at 572.

       Defendant argues that “[u]pon learning of Plaintiff’s trademark registrations from the

office action citation, Digital Med nonetheless had a good faith belief that its use of the mark did

not infringe Plaintiff’s rights given the significant differences in the overall commercial

impressions between the marks…and the parties’ respective goods and services” DN 24 at 25–26.

Thus, Defendant argues, Plaintiff cannot demonstrate Digital Med had the intent to confuse

consumers. Id. at 26. Plaintiff responds that because Digital Med used the 1MD mark, despite


                                                  13
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 14 of 18 PageID #: 794




Digital Med’s constructive and actual notice of OneMD’s trademark registration, this

automatically constituted “intent” under the Frisch analysis. a DN 25 at 19.

       Plaintiff offers no case law, and this court finds none, stating that the “intent” factor is met

whenever a third party uses a mark despite actual or constructive knowledge of a similar registered

mark. Plaintiff provides no evidence here upon which the court may conclude that Digital Med

chose to use its 1MD mark “with the intent of causing confusion.” Accordingly, Defendant has

presented a meritorious defense based on this factor.

                 h. Likelihood of Expansion of the Product Lines

       “A strong possibility that either party may expand its business to compete with the other

will weigh in favor of finding infringement. Wynn Oil Co. v. Am. Way Serv. Corp., 943 F.2d 595,

604 (6th Cir. 1991) (quoting AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 354 (9th Cir. 1979)

(internal quotation marks omitted). Defendant’s consolidated motion states Digital Med is only “in

the business of formulating, manufacturing, promoting and selling supplements online” with no

intent to expand into other product lines. DN 24 at 26. OneMed concedes that it has no intent to

expand into supplement sales. DN 25 at 19. Accordingly, this factor is neutral. See Therma-Scan,

295 F.3d at 639 (finding that when there is no evidence of likelihood of expansion “the eighth

factor is not particularly relevant in the present case and does not tilt the balance in either

direction”).

       On balance, the Court finds Defendant demonstrates a meritorious defense under the “good

law” standard.

       3. Culpability of Defendant’s Conduct

       When deciding whether to set aside an entry of default, a court must consider “[w]hether

culpable conduct of the defendant led to the default.” United Coin Meter Co. v. Seaboard C. R.R.,



                                                 14
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 15 of 18 PageID #: 795




705 F.2d 839, 845 (6th Cir. 1983). Where, as here, “a defendant has a meritorious defense and the

plaintiff would not be prejudiced, it is an abuse of discretion for a district court to deny a Rule

55(c) motion in the absence of a willful failure of the moving party to appear and plead.” United

States v. $ 22,050.00 United States Currency, 595 F.3d 318, 324 (6th Cir. 2010) (quotation marks

and citation omitted). “To be treated as culpable, the conduct of a defendant must display either

an intent to thwart judicial proceedings or a reckless disregard for the effect of its conduct on those

proceedings.” Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 194 (6th

Cir. 1986). “[M]ere negligence or failure to act reasonably is not enough to sustain a default.”

$22,050.00, 595 F.3d at 327.

       In its motion to set aside the entry of default and in the accompanying affidavits from its

employees, Digital Med explains why it did not timely respond to the Plaintiff’s complaint. DN

24-1–5. Registered Agents received notice of Plaintiff’s lawsuit and, in response, sent an email to

Defendant on August 12, 2019 with the subject line “A document was uploaded to your online

account for Digital Med LLC.” DN 24 at 8. Digital Med represents that its company policy required

former Accounting Administrator Arabella Medina to receive Registered Agents’ email

notifications, review any messages on Digital Med’s Registered Agents account, and notify

Financial Controller Carla Rivas if “any documents received indicated that a lawsuit had been filed

against Digital Med.” DN 24-5 at 3. Medina affies that she did receive the emails but did “not

recall receiving or reviewing any emails or documents from [Registered Agents]” at the time they

were sent because she “received a large number of work-related emails at the time and had a heavy

workload.” DN 24-5 at 3. Due to its own internal failures, Digital Med represents that its senior

officers did not have actual notice of the lawsuit until February 26, 2020. DN 24 at 10. Over the

following four days after receiving actual notice, Digital Med’s employees notified its co-owners



                                                  15
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 16 of 18 PageID #: 796




who retained legal counsel to represent Digital Med in the matter. Id. On March 4, 2020, Digital

Med’s counsel entered a special appearance, DN 18, and motioned for an extension of time to

respond to the Plaintiff’s motion for default judgment, DN 20.

        While Defendant is certainly responsible for the failure of its own internal processes, the

Court finds that Digital Med’s actions and omissions do not rise to the level of “an intent to thwart

judicial proceedings or a reckless disregard for the effect of its conduct on those proceedings.”

Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 194 (6th Cir. 1986).

Defendant filed for an extension of time less than a week after its senior officers received belated

notification of the lawsuit. DN 20. Before this Court responded to Defendant’s motion to extend,

Defendant filed the instant motion to set aside the entry of default. DN 24. Given the

circumstances, Defendant’s actions subsequent to its receipt of actual notice were swift and

appropriate.

        Even if Defendant’s actions were unreasonable, it would be an abuse of discretion for the

Court not to set aside the entry of default in this case. “Where the party in default satisfies the first

two requirements for relief [from entry of default] and moves promptly to set aside the default

before a judgment is entered, the district court should grant the motion if the party offers a credible

explanation for the delay that does not exhibit disregard for the judicial proceedings.” Shepard

Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 195 (6th Cir. 1986). The Court

finds Defendant’s explanation for its delayed response in the instant action is credible and that

Defendant did not exhibit a disregard for the judicial proceedings.

        The Court finds that Digital Med has established good cause to set aside the entry of

default. Accordingly, the Court will grant Defendant’s motion to set aside the entry of default.




                                                   16
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 17 of 18 PageID #: 797




B. OneMD’s Motion for Default Judgment

       OneMD moves for a default judgment. DN 11. A default judgment requires an entry of

default. O.J. Distrib., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 352–53 (6th Cir. 2003). As

the October 22, 2019 entry of default will be set aside, Plaintiff’s motion for default judgment will

be denied as moot.

C. Digital Med’s Motion for Extension of Time

       Digital Med moves for an extension of time, DN 20, to respond to Plaintiff’s motion for

default judgment, DN 11. As Plaintiff’s motion will be denied as moot, Defendant’s motion for an

extension of time to respond shall likewise be denied as moot.

D. Attorney’s Fees

       Plaintiff seeks an award of attorney's fees under 15 U.S.C. § 1117 for violation of its

trademark rights. DN 1 at 8. As Plaintiff is not the “prevailing party” within the meaning of this

statute, awarding attorney’s fees on these grounds is inappropriate. However, “Courts have the

inherent power to impose reasonable conditions on setting aside an entry of default in order to

limit undue prejudice to the opposing party.” Vander Horst v. Goal Fin. & Intervenor Educ. Credit

Mgmt. (In re Vander Horst), Nos. 11-34686, 11-3227, 2012 Bankr. LEXIS 526, at *7–8 (Bankr.

N.D. Ohio Feb. 16, 2012) (citing Powerserve Int'l, Inc. v. Lavi, 239 F. 3d 508 (2d Cir. 2001);

Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec, 854 F.2d 1538,

1546–47 (9th Cir. 1988)).

       Defendant’s delayed response caused Plaintiff to incur unnecessary expense. Accordingly,

equity dictates Defendant should bear at least some of those costs. See Nilsson, 854 F.2d at 1546–

47 (9th Cir. 1988) (affirming trial court’s order that defendant pay attorney's fees as a condition of

setting aside default); Corso v. First Frontier Holdings, Inc., 205 F.R.D. 420, 421 (S.D.N.Y. 2001)



                                                 17
Case 3:19-cv-00468-CRS Document 27 Filed 05/12/20 Page 18 of 18 PageID #: 798




(ordering Defendants to reimburse plaintiff for attorney's fees expended on motion for default

judgment); E. & J. Gallo Winery v. Cantine Rallo, S.P.A., 430 F. Supp. 2d 1064, 1094 (E.D. Cal.

2005) (same). Accordingly, as a condition of setting aside the entry of default, Defendant shall be

ordered to reimburse Plaintiff’s costs and attorney's fees directly related to its motion for entry of

default, DN 9, and its motion for default judgment, DN 11, without delay. Plaintiff shall also be

ordered to furnish to Defendant an itemized statement of such costs and expenses.

                                          III. Conclusion

       By separate Order entered this date, the Court will grant Plaintiff’s motion to set aside the

entry of default, DN 24, deny as moot Plaintiff’s motion for default judgment, DN 11, and deny

as moot Defendant’s motion for extension of time, DN 20. As a condition of setting aside the entry

of default, the Court will also order Defendant to reimburse Plaintiffs' costs and attorney's fees

directly related to its motion for entry of default, DN 9, and its motion for default judgment, DN

11, without delay.

       IT IS SO ORDERED.



                     May 11, 2020




                                                       Char
                                                          lesR.Si
                                                                mpsonI
                                                                     II,Seni
                                                                           orJudge
                                                          Unit
                                                             edStat
                                                                  esDi
                                                                     str
                                                                       ictCour
                                                                             t




                                                 18
